Citation Nr: 0505106	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  96-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.

6.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February 1968 to March 
1969 (listed in the service records as stateside service).

Historically, an August 1991 rating decision denied direct-
incurrence and/or presumptive service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, hypertensive disease, ulcers, hearing loss, and an 
eye disorder.  After appellant filed a timely Notice of 
Disagreement with that rating decision and a November 1991 
Statement of the Case was issued him, he did not file a 
timely Substantive Appeal therewith.  That August 1991 rating 
decision represents the last final decision with regards to 
said service connection issues.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
New York, New York, Regional Office (RO), which denied 
reopening of the post-traumatic stress disorder service 
connection issue and denied service connection for 
hypertensive disease, residuals of a stroke, ulcer disease, 
hearing loss, and an eye disorder, all claimed as secondary 
to post-traumatic stress disorder.  It appears that appellant 
has appealed the RO's subsequent determinations (See 
Statement of the Case and Supplemental Statements of the 
Case) that denied the claimed hypertensive disease, residuals 
of a stroke, ulcer disease, hearing loss, and an eye disorder 
on a direct-incurrence and/or presumptive service connection 
basis as well as secondary to post-traumatic stress disorder.  
However, it should be explained that the secondary service 
connection legal theory is not "ripe", since service 
connection is not currently in effect for any disability.  

It does not appear from the evidentiary record that the RO 
has formally considered the finality of the prior August 1991 
rating decision in question insofar as it denied those 
service connection claims at issue.  In Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that "the new and material 
evidence requirement was clearly a material legal issue which 
the BVA had a legal duty to address, regardless of the RO's 
actions."  See also Barnett v. Brown 83 F.3d 1380 (Fed. Cir. 
1996).  The Board has accordingly reframed the service 
connection issues as delineated on the title page of this 
decision and, in the decision herein, has determined that new 
and material evidence has been submitted to reopen said 
claims of entitlement to service connection for post-
traumatic stress disorder and hypertensive disease, as will 
be explained in detail below.  

The issues of service connection for post-traumatic stress 
disorder and hypertensive disease will be considered on a de 
novo basis and, together with the other service connection 
appellate issues, will be addressed in the REMAND section 
below.  Said appellate issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

An October 1996 RO hearing was held.  In December 2004, a 
hearing was held before the undersigned Board Member in 
Washington, D.C.




FINDINGS OF FACT

1.  An August 1991 rating decision, in part, denied direct-
incurrence and/or presumptive service connection for post-
traumatic stress disorder and hypertensive disease.  Said 
rating decision held that post-traumatic stress disorder and 
hypertensive disease were not shown in the service medical 
records nor proximate to service.  After appellant filed a 
timely Notice of Disagreement with that rating decision and a 
November 1991 Statement of the Case was issued him, he did 
not file a timely Substantive Appeal therewith.  

2.  Additional evidence received subsequent to said August 
1991 rating decision, to the extent it denied service 
connection for post-traumatic stress disorder and 
hypertensive disease (with the credibility of that evidence 
presumed only insofar as determining reopening of the 
claims), when viewed in the context of all the evidence, 
bears directly and substantially upon the specific matters 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of said 
claims.


CONCLUSION OF LAW

Evidence received subsequent to the August 1991 rating 
decision, to the extent it denied service connection for 
post-traumatic stress disorder and hypertensive disease, is 
new and material, and the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(effective prior to August 29, 2001), 20.302(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's allowance herein of reopening of the 
claims for service connection for post-traumatic stress 
disorder and hypertensive disease, no further evidentiary 
development or notification appears necessary.  It is 
reiterated that additional evidentiary development on the 
merits of said claims will be addressed in the REMAND section 
below.

VA amended 38 C.F.R. § 3.156(a), effective August 29, 2001, 
which includes a restated definition of "new and material 
evidence."  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Since 
appellant's current appeal to reopen stems from a 1994 rating 
decision, which is prior to the August 29, 2001 effective 
date of the revised 38 C.F.R. § 3.156(a), the pre-amendment 
version of 38 C.F.R. § 3.156(a) is applicable here.  

In pertinent part, under the pre-amendment version of 38 
C.F.R. § 3.156(a), "new" evidence was defined as more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The August 1991 rating decision, which in part denied service 
connection for post-traumatic stress disorder and 
hypertensive disease, are final and may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); and Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final rating decision.

The evidence previously considered in the aforecited August 
1991 rating decision included the service records, which only 
confirmed stateside service, and the service medical records, 
which did not include complaints, findings, or diagnoses 
pertaining to post-traumatic stress disorder and hypertensive 
disease.  Although a single blood pressure reading of 164/84 
was recorded on February 1969 service discharge examination, 
clinical evaluation of appellant's cardiovascular system was 
described as normal.  The earliest post-service clinical 
evidence pertaining to hypertensive disease was not until May 
1985, when a private medical record noted that hypertension 
had been "recently" diagnosed and medication had been 
prescribed therefore.  In March 1989, another private medical 
record noted that hypertension had been diagnosed in 1981.  
On May 1991 VA examination, appellant reported a history of 
essential hypertension/angina since service in March 1969.  
Essential hypertension was diagnosed, without any opinion as 
to its etiology.  

The earliest post-service clinical evidence pertaining to a 
psychiatric disability was not until May 1983, when a private 
medical record noted that appellant had been under much 
stress related to his postal service job and relocation; and 
anxiety/depression was diagnosed.  On May 1991 VA 
examination, appellant reported a history of depression since 
service in 1968.  Major depression was diagnosed, without any 
opinion as to its etiology.  On May 1991 VA psychiatric 
examination, appellant reported having emotional difficulties 
prior to service; and that he was stationed in Vietnam for 13 
months in a transportation unit.  No symptoms associated with 
a post-traumatic stress disorder were noted to be manifested.  
History of chronic, recurrent depression was diagnosed.

Based on this evidentiary record, the August 1991 rating 
decision denied service connection for post-traumatic stress 
disorder and hypertensive disease essentially on the basis 
that the evidentiary record did not reveal such disabilities.

The evidence received subsequent to said August 1991 rating 
decision includes private and VA diagnoses of depression and 
post-traumatic stress disorder; appellant's written 
allegations pertaining to service stressors that included 
service in Vietnam; appellant's April 1997 initial allegation 
of a service stressor involving witnessing the November 1968 
electrocution death of a telephone linesman from his unit 
whom he was allegedly assisting; military records documenting 
the electrocution death of that telephone linesman; and a 
recent July 2004 VA diagnosis of post-traumatic stress 
disorder "related to his combat experiences in the Vietnam 
War."  Additionally, with respect to the hypertensive 
disease issue, a February 1991 private medical statement 
reported appellant's post-service health had deteriorated as 
indicated by hypertension shown on February 1969 service 
separation examination; and a June 1996 private medical 
statement referred to appellant's 1969 medical evaluation as 
having "demonstrated systolic hypertension at that time."  

The issue now for resolution is whether the evidence received 
subsequent to said August 1991 rating decision is cumulative, 
or new and material, evidence.  In Pond v. West, 12 Vet. App. 
341, 346 (1999), the Court held that "[g]enerally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  It is the Board's opinion 
that the subsequently-received evidence constitutes new and 
material evidence, since it indicates that appellant may now 
have post-traumatic stress disorder and hypertensive disease 
which were not diagnosed prior to said rating decision in 
question, and that such disabilities may possibly be related 
to service.  Thus, with the credibility of that evidence 
presumed only insofar as determining reopening of said claims 
for service connection for post-traumatic stress disorder and 
hypertensive disease (See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992)), such evidence presents, when considered 
with evidence previously assembled, an evidentiary situation 
so significant that it must be considered in order to fairly 
decided the merits of the claims.  Therefore, the Board 
concludes that the subsequently-received evidence constitutes 
"new and material" evidence.  Accordingly, since evidence 
received subsequent to the August 1991 rating decision, which 
denied service connection for post-traumatic stress disorder 
and hypertensive disease, is new and material, the claims are 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105.


ORDER

Since new and material evidence has been received to reopen 
the claims of entitlement to service connection for post-
traumatic stress disorder and hypertensive disease, these 
claims are reopened, and the appeal is allowed to this 
extent.




REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for post-
traumatic stress disorder and hypertensive disease, these 
service connection issues will be dealt with on a de novo 
basis.  With respect to these now reframed service connection 
issues involving post-traumatic stress disorder and 
hypertensive disease and the other appellate issues involving 
whether new and material evidence has been submitted to 
reopen claims of service connection for peptic ulcer disease, 
bilateral defective hearing, and an eye disorder and 
entitlement to service connection for residuals of a stroke, 
initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002).  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Adequate VA examinations with medical opinions 
regarding the etiology of the aforementioned claimed post-
traumatic stress disorder, hypertensive disease, and 
residuals of a stroke is deemed warranted for the Board to 
equitably decide these service connection appellate issues, 
and should therefore be obtained.  See 38 C.F.R. § 3.159 
(2004).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002) became law.  The evidentiary record does not 
currently include any letter from the RO informing appellant 
and his representative of the VCAA and its applicability with 
regards to the post-traumatic stress disorder service 
connection appellate issue.  Although a February 2003 VCAA 
letter on the other appellate issues was issued by the RO, 
neither it nor any Statement of the Case or Supplemental 
Statements of the Case issued appellant included any mention 
of the laws and regulations concerning finality.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Due to 
these procedural due process concerns, a remand of the 
appellate issues also appears necessary.  

Additionally, during the December 2004 Board hearing, 
appellant testified that he had received in-service treatment 
for emotional trauma at Darnell Army Community Hospital, Fort 
Hood, Texas, after witnessing the November 29, 1968 
electrocution accident in question.  It also appears that in 
a November 1990 written statement, appellant alleged having 
attempted suicide on two occasions during service on or about 
1968 with treatment at the Fort Jackson, Columbia, South 
Carolina, Army Hospital and at the Fort Monmouth, New Jersey, 
Army Hospital.  The evidentiary record does not currently 
include such records and it is unclear whether the RO has 
attempted to obtain them.

It also appears that appellant was employed by the United 
States Postal Service for approximately 20 years from 
approximately 1971 to 1990, at which time he obtained 
disability retirement.  The evidentiary record does not 
currently include any such employment medical records, which 
may contain probative information as to the onset and 
etiology of the claimed disabilities; and it is unclear 
whether the RO has attempted to obtain them.

Although appellant alleged having received VA medical 
treatment at a Bronx VA Medical facility shortly after 
service and the RO attempted to obtain such records, it 
appears that the records that were obtained and those 
forwarded to the Board in January 2005 only pertained to 
recent treatment.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant and 
his representative adequate written 
notification as to the information 
and evidence necessary to 
substantiate the claims at issue 
(service connection for post-
traumatic stress disorder, 
hypertension, and residuals of a 
stroke, and whether new and material 
evidence has been received to reopen 
claims of entitlement to service 
connection for peptic ulcer disease, 
bilateral defective hearing, and an 
eye disorder), including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the VCAA.  
They should be instructed to submit 
all evidence in their possession.  
38 C.F.R. § 3.159.

2.  The RO should request the 
National Personnel Records Center 
(NPRC), appellant's service 
department, or any other appropriate 
organization to provide any Mental 
Hygiene medical records (both 
inpatient and outpatient records 
should be requested) for 
evaluation/treatment received at 
Darnell Army Community Hospital, 
Fort Hood, Texas, particularly 
proximate to the November 29, 1968 
electrocution accident in question; 
and at Fort Jackson, Columbia, South 
Carolina, and Fort Monmouth, New 
Jersey, Army Hospitals, particularly 
with respect to alleged suicide 
attempts on or about 1968.  Any such 
records obtained should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders, and 
if feasible, the reason for their 
unavailability should be provided.  

3.  The RO should obtain any 
additional, relevant medical records 
from Bronx, New York, VA Medical 
Center dated proximate to 
appellant's service separation, 
particularly any treatment received 
in 1969 and 1970, and associate them 
with the claims folders.  In the 
event that records are unavailable, 
this should be noted in writing in 
the claims folders, and if feasible, 
the reason for their unavailability 
should be provided.  

4.  The RO should obtain any 
relevant employment medical records, 
such as pre-employment/employment 
physical examinations reports, and 
associate them with the claims 
folders.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private clinical records to the 
VA.  If he knows that the employer 
would have no pertinent records, he 
should so indicate for the claims 
folders.

5.  With respect to the issue of 
service connection for post-
traumatic stress disorder, the RO 
should arrange appropriate VA 
examination by a board of 
psychiatrists to determine the 
nature and etiology of any such 
disorder presently manifested.

The examiners should review the 
entire claims folders, examine 
appellant, and express opinion, 
including degree of probability in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following:  

(a) What is the approximate date of 
onset of any acquired psychiatric 
disorder that may be currently 
manifested and its etiology (please 
specify any chronic acquired 
psychiatric disorder present); (b) 
is a post-traumatic stress disorder 
currently manifested, and (c) if a 
post-traumatic stress disorder is 
currently manifested (or if other 
chronic acquired psychiatric 
disorder is found), is it 
etiologically related to appellant's 
active service?

The examination report should 
contain a social, industrial, and 
military history, as well as 
clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the claimed 
stressors.  If medically indicated, 
a psychological examination, with 
appropriate testing, should be 
accomplished.  In making this 
determination, the examiners should 
utilize the nomenclature regarding 
post-traumatic stress disorder set 
forth in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.126 (2004).  See 
also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  If there is no 
relationship between the psychiatric 
disorder and service, that too 
should be specifically stated for 
the record in the claims folders.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

6.  With respect to the issues of 
service connection for hypertension 
and residuals of a stroke, the RO 
should arrange appropriate VA 
examination to determine the nature 
and etiology of any such disorders 
presently manifested.

The examiner should review all the 
claims folders, examine appellant, 
and express opinion, including 
degree of probability in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability) as to the following:  

Are any hypertensive disease and 
residuals of a stroke causally or 
etiologically related to military 
service (i.e., did any hypertensive 
disease/stroke residuals have an in-
service onset, or if not manifested 
during service, what are their 
approximate date of onset)?  The 
examiner should comment on the 
clinical significance, if any, of 
the single blood pressure reading of 
164/84 recorded on February 1969 
service discharge examination.  If 
there is no relationship between the 
hypertensive disease/stroke 
residuals and service, that too 
should be specifically stated for 
the record in the claims folders.

The examination report should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnosis is based, and provide a 
sufficient rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner in the report.

7.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues, including 
service connection for post-
traumatic stress disorder, 
hypertension, and residuals of a 
stroke, with consideration of 
applicable court precedents and 
statutory and regulatory provisions, 
under all appropriate legal 
theories.  

If the RO denies the claims of 
entitlement to service connection 
for peptic ulcer disease, bilateral 
defective hearing, and an eye 
disorder on the basis that new and 
material evidence has not been 
submitted, appellant and his 
representative should be provided a 
supplemental statement of the case 
which includes appropriate laws and 
regulations.  The statement should 
include information regarding the 
prior denial and discuss the effect 
of the prior denial on the current 
claim.

If the RO considers the claims for 
entitlement to service connection 
for peptic ulcer disease, bilateral 
defective hearing, and an eye 
disorder reopened, the RO should 
arrange any appropriate VA 
examinations to determine the nature 
and etiology of any such 
disabilities presently manifested.  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, a 
supplemental statement of the case should be provided, and 
the case should be returned to the Board for further 
appellate consideration, to the extent such action is in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


